]VIr. Justice Gary delivered the opinion oe the Court. The question argued by the parties is whether the provision for preferences for wages of laborers and servants, contained in Sec. 6 of the act of 1877, concerning assignments for benefit of creditors, is repealed, or other provisions made in substitution thereof, by the act of 1895 amending the act of 1887, to protect employes and laborers in their claims for wages. This record does not show that the appellants complied with the conditions of either the one or the other of the statutes referred to. We may not say that the County Court erred in denying relief to which the appellants show no title. We do not consider mere abstract questions of law. The order appealed from is affirmed.